CAUSE NO.04-15-00183-CR               ....        FfL~1
                                                                  '\:'"r    '•"•: "'"':,.
                                IN THE COURT OF                   "    '''';;'-     V\\:
                               CRIMINAL APPEALS                   "M5APR27 PM |: 12
                                      OF TEXAS
                                                                      //
                                                                      //
                                                                            f a J
                      RICHARD LARES, Petitioner, Pro Se

                                        v.



                              THE STATE OF TEXAS,

                                  Respondent

                             MOTION FOR BAIL/BOND

TO THE HONORABLE JUSTICE(S) OF THE COURT OF APPEALS:

    COMES NOW RICHARD LARES, TDCJ #1592255, Petitioner herein and files this

Motion for Bail/Bond in style and cause above and will show good cause in supp

ort of this neccessary court order:

Petitioner is not a flight risk as atest by his previous Bond requirement during

all Pre-Trial Proceedings and Trial Proceedingsbeing met/kept.

Petitioner is unable to make a full and fair defense of the claims alleged wit

hout the resources that a person has out there in the Free world, and therefore

may not be able to resolve material facts that may entitle him to relief.         These

material facts/evidence can only be aquired by court ordered Bond and Subpoenas:

1. Affidavit/Testimony Provided by Arizona Officer Retired Steve A. Costello
   Badge #3564 and 8687 which is currently in the hands of soon to be ex-wife,
   Karina Lares and refuses to send it to petitioner.
2. A complete Printed out copy of the 399th Court's Record to include all of
   petitioner's motions, 11.07, and 2254 responses and writs.
3. Alibi Testimonies from Roberto Guevara, Martha C. Flores, Brenda Villanueva,
   Karina Lares-Guevara, Andy T. Lares and The Wheel-of-Fortune Director who
   will provide testimony that NO CRIME happened on or about Sept.03,2000 and
   no crime happened on any other dates as well in the State of Texas nor in
   any other State or Country. (Address information provided upon request)
4. Andy T. Lares;Amber Sims testimony that someone else caused the injuries to
   the complainant's sexual organ.

Prayer - Petitioner prays in the interest of Justice and to correct a miscarri

age of justice that this motion be Granted and further prays that the Honorable
Court of Appeals Order a Continuance Sua Sponte for such reasons stated above.
                                                                    F1LI
WHEREFORE PRIMISES CONSIDERED, Petitioner prays for the above order and-action.

SO MOVED AND SO PRAYED FOR.                                  ^0!5ftPR27 PH I5 12
                              CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing information stated above

is true to the best of my knowledge and was sent to the Clerk of the Fourth Co

urt of Appeals District, Cadena-Reeves Justice Center, 300 Dolorosa, Suite 3200

San Antonio, Texas 78205-3037 by U.S.Postal Mail, Date 4/21/15.

                                                 Sincerely Submitted,

                                                  /acIxuaJI pic.^43_
                                                 Richard Lares, Pro Se
                                                 TDCJ #1592255
                                                 Pack 1 Unit
                                                 2400 Wallace Pack Rd.
                                                 Navasota, Texas 77878
                                                 936.825.3728

                                      ORDER

On                                 ,2015 the Petitioner's Motion for Bail/Bond

was heard and said motion is:


           (   )GRANTED                                  (      )DENIED

Date Signed:




                                                Justice Presiding
                                    r     o      2
                                    Vft   O      v»
                                    0
                                                 T"
                                   r e-
                                   ^2     *s     y

                                          B£
                                          "P
                                           r-
                                   -J
                                   • i    T
                                   ^
                                   f'     r=>
                                   Q&     Ss»




  •si
  {p
  s
 in
•dl
  o
r>'H
  •si
  li)




                      ©
                          rP'K             r.-

                               Cs,
             -




        -
             6    crs
                  ^
                 **
                              *s
        V
            af    vr*                      St?
            r-    r
            ia
                  Sf
                  c*
        -J
        °-.      V
        N        <~V
        Ci
                 o
        ^        o
                          t
        ul

                                          //,